Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because the phrase “ *6, 22)”is not logic.  This phrase should be replaced with –(6, 22)--.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 9 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thanner et al. (2016/0283314 and Thanner hereinafter).
Claims 1 and 15:
	Thanner discloses the invention substantially as claimed.  Thanner discloses (figure 2) a system (200) [recited “apparatus”] includes:
 redundant cores (202 & 204) configured for lockstep execution [recited “a plurality redundant processing unit to perform data processing redundantly in lockstep”] (para 17); 
	validation module (203 or 112) (figures 1 and 2) compares corresponding results from each core (202 & 204) and generates a comparison indicator(s) or error(s) [recited “common mode fault detection circuitry”] (para 17 and 15);
	local memory (206) [recited “a memory”] (figure 2, para 18); and 
	a cache controller (205 & 207) of each of the cores (202 & 204) may implement EDC, ECC or other error correction algorithm to identify erroneous data content from the local memory (206) (para 18).  The cache controllers (205 & 207) [in  cores (202 & 204)] may provide indication of an error in local memory (para 20) [recited “memory checking circuitry to perform a memory scanning operation to scan at least part of the memory for errors”].
	Thanner does not exactly teach that the scanning operation is performed  in response to a common mode fault signal generated by the common mode fault detection circuitry.  Thanner, however, does teach that the validation module (203) generates an indicator of the comparison (para 17).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Thanner’s indicator [of the comparison] would have been used logic, which does not exclude from the inclusive of the controllers (205 & 207), in cores (202 and 204) to determine whether or not to commit the results to the memory  (para 17).

Claim 9:
	Thanner’s validation module (203) generates an indicator of the comparison, and such an indicator may be used by (recited as “to trigger”) logic in cores (202 & 204) to determine whether or not to commit the results to the memory (figure 2, para 17).

Claim 14:
	Thanner discloses (figure 4) a delay circuit (420) for providing delayed lockstep execution for multiple cores in Thanner’s core system (para 23).
	Thanner’s validation module (203) comprises corresponding results from each core and generates an indicator.  Thanner’s validation module (112) also includes logic to compare results from each of the cores (para 17 & 15)

Claim 16:
	Thanner’s local memory (206) is a cache (figure 2).


Claims 17-18:
	Thanner does not explicitly teach cache memory is a system memory.  Thanner does suggest that sharing a cache or “other” memory reduces system memory requirements, which reduce the die size and power consumption for a dual channel fail-operational system (para 22).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Thanner’s cache (206) in the system (200) (figure 2) can be replaced with a  scatchpad memory or a system memory.  One having ordinary skill in the art would be motivated to do so because Thanner teaches that various modification and changes can be made without departing from the scope of Thanner’s invention (para 32).

Claims 19 and 20:
	Claims 19 and 20 are rejected for reasons similar to those set forth against claim 1.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2019/0324751 – Boschi et al. – Technologies for ensuring functional safety of an electronic device.
b. US 2019/0303260 – Ozer et al. – Device, system and process for redundant processor error detection.
c. US 2015/0178147 – Cordero et al. – Self monitoring and self repairing ECC.                                                                                                                                                                                          














Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE T. TU/Primary Examiner, Art Unit 2111